DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Rowland on April 1, 2021.

The application has been amended to resolve antecedent basis issues as follows: 

1.    (Currently Amended) An image forming apparatus with switchable paper kind detection, the image forming apparatus comprising:
a housing part that is capable of housing a plurality of recording materials in such a manner that one recording material is put on another;
a transport part that transports a recording material from the housing part; and 
hardware sensors and a hardware processor that: 
detect a kind of the recording material transported by the transport part, 

detect replacement of recording materials housed in the housing part, or addition of recording materials in the housing part, based on a result of the detection by the hardware sensors and the hardware processor of the amount of recording materials housed in the housing part, and,
based on a result of the detection by the hardware sensors and the hardware processor of the replacement of the recording materials or the addition of recording materials, switches whether or not to execute, by the hardware sensors and the hardware processor, the kind detection of the recording materials housed in the housing part.

2.    (Currently Amended) The image forming apparatus according to claim 1, wherein
in a case where replacement or addition of recording materials has been detected by the hardware sensors and the hardware processor, the hardware sensors and the hardware processor identify a kind of recording materials housed in the housing part based on the basis of a result of the detection by the hardware sensors and the hardware processor and the hardware processor stores information related to the kind identified by the hardware sensors and the hardware processor.

3. (Currently Amended) The image forming apparatus according to claim 2, wherein after absence of recording material has been detected by the hardware sensors the hardware processor detect replacement of recording materials.

4.    (Currently Amended) The image forming apparatus according to claim 2, wherein
the housing part changes between an opened state in which a recording material can be put in and out, and a closed state in which the recording material cannot be put in and out, the image forming apparatus further comprises an opening and closing detector that detects the opened state and the closed state of the housing part, and
based on detection results from the hardware sensors and the hardware processor before and after the opening and closing operation in which the housing part changes from the closed state to the opened state, and changes from the opened state to the closed state again, the hardware sensors and the hardware processor detect replacement of recording materials housed in the housing part, or addition of recording materials in the housing part.

5.    (Currently Amended) The image forming apparatus according to claim 4, wherein
in a case where absence of recording material has been detected by the hardware sensors  the hardware processor detect replacement of recording materials.

6.    (Currently Amended) The image forming apparatus according to claim 4, wherein
in a case where replacement of recording materials has been detected by the hardware sensors and the hardware processor, the hardware sensors and the hardware processor detect, by the hardware sensors and the hardware processor, a kind of a first number of sheets of recording materials transported earlier among recording materials housed in the housing part after the replacement, and do  not detect, by the hardware sensors and the hardware processor, a kind of recording materials transported after the first number of sheets of recording materials among recording materials housed in the housing part after the replacement, and
in a case where replacement of recording materials has been detected by the hardware sensors and the hardware processor, the hardware sensors and the hardware processor identify a kind of all of the recording materials housed in the housing part after the replacement as the kind of the first number of sheets of recording materials detected by the hardware sensors and the hardware processor.

7.    (Currently Amended) The image forming apparatus according to claim 4, wherein
in a case where the hardware sensors have not detected absence of recording material during the opening and closing operation, and [[has]] have detected an increase in amount of recording materials before and after the opening and closing operation, the hardware sensors and the hardware processor detect addition of recording materials.

8.    (Currently Amended) The image forming apparatus according to claim 7, wherein
in a case where addition of recording materials has been detected by the hardware sensors the hardware processor detect, by the hardware sensors and the hardware processor, a kind of a second number of sheets of recording materials transported earlier among recording materials housed in the housing part after the replacement, and
the hardware processor, in a case where addition of recording materials has been detected by the hardware sensors and  the hardware processor, calculates a boundary part of the addition of the recording materials on the basis of a result of the detection by the hardware sensors and the hardware processor before the opening and closing operation.

9.    (Currently Amended) The image forming apparatus according to claim 8, wherein
in a case where addition of recording materials has been detected by the hardware sensors and the hardware processor, the hardware sensors and the hardware processor do not detect, by the hardware sensors and the hardware processor, a kind of recording materials that are housed after the second number of sheets of recording 
the hardware sensors and the hardware processor identify the kind of the second number of sheets of recording materials detected by the hardware sensors and the hardware processor as a kind of the recording materials housed on the upper side than the boundary part.

10.    (Currently Amended) The image forming apparatus according to claim 9, wherein
in a case where the kind of the recording materials housed in an upper part than the boundary part, the kind having been identified by the hardware sensors and the hardware processor, is the same as the kind stored in the hardware processor before the addition of recording materials is detected by the hardware sensors and the hardware processor, the hardware processor stores the recording materials housed in the upper part than the boundary part, and the recording materials housed in a lower part than the boundary part, as the same kind of recording materials.

11.    (Currently Amended) The image forming apparatus according to claim 10, wherein
in a case where the kind of the recording materials housed in the upper part than the boundary part, the kind having been identified by the hardware sensors and the hardware processor, is the same as the kind stored in the hardware processor before the addition of recording materials is detected by the hardware sensors and the hardware processor, the hardware sensors and the hardware processor do not detect, by the hardware sensors and the hardware processor, a kind of recording materials after the second number of sheets of recording materials among recording materials housed in the housing part after the addition.

12.    (Currently Amended) The image forming apparatus according to claim 8, further comprising
a warning part that, in a case where the kind of the recording materials housed in an upper part than the boundary part, the kind having been identified by the hardware sensors and the hardware processor, differs from the kind stored in the hardware processor before the addition of recording materials is detected by the hardware sensors and the hardware processor, warns that a different kind of recording materials have been added.

13.    (Currently Amended) The image forming apparatus according to claim 8, wherein
the hardware sensors and the hardware processor detects the kind, by the hardware sensors and the hardware processor, all of the recording materials housed in [[the]] an upper part than the boundary part among recording materials housed in the housing part after the addition.

14.    (Currently Amended) The image forming apparatus according to claim 8, wherein
the hardware processor do not detect, by the hardware sensors and the hardware processor, a kind of recording materials housed in a lower part than the boundary part among recording materials housed in the housing part after the addition.

15.    (Currently Amended) The image forming apparatus according to claim 8, wherein
in a case where addition of recording materials has been detected by the hardware sensors and the hardware processor, the hardware sensors and the hardware processor do not detect, by the hardware sensors and the hardware processor, a kind of recording materials that exist in a lower part than a position at which the second number of sheets of recording materials are housed, and that are housed in an upper part than a predetermined position, the predetermined position being away from the boundary part in the housing part by the predetermined distance, among recording materials housed in the housing part after the addition, and the hardware sensors and the hardware processor perform kind detection, by the hardware sensors and the hardware processor, from a recording material existing at the detection restart position in the housing part up to a recording material, the detected kind of which agrees with the kind of the recording materials existing in the lower part than the boundary part.

16.    (Currently Amended) The image forming apparatus according to claim 15, wherein
 the hardware processor from a recording material existing at the predetermined position, and
after the detection by the hardware sensors and the hardware processor is restarted, up to a recording material, the detected kind of which agrees with the kind of the recording materials existing in the lower part than the boundary part, the transport part transports recording materials at a slower transport speed selected from between a transport speed of the recording materials existing in the upper part than the boundary part, and a transport speed of the recording materials existing in the lower part than the boundary part.

17.    (Currently Amended) The image forming apparatus according to claim 8, further comprising
a display part that displays at least one of pieces of information of: the boundary part; the kind of recording materials identified by the hardware sensors and the hardware processor; and the amount of recording materials detected by the hardware sensors and the hardware processor.

18.    (Currently Amended) The image forming apparatus according to claim 4, wherein
in a case where the hardware sensors have detected that the amount of recording materials is the same before and after the the hardware processor do not detect replacement and addition of recording materials, and the hardware sensors and the hardware processor do not perform, by the hardware sensors and the hardware processor, kind detection of the recording materials housed in the housing part.

19.    (Currently Amended) The image forming apparatus according to claim 4, wherein
in a case where the hardware sensors have detected a decrease in amount of recording materials before and after the opening and closing operation, the hardware sensors and the hardware processor further detect partial extraction of recording materials.

20.    (Currently Amended) The image forming apparatus according to claim 19, wherein
in a case where partial extraction of recording materials has been detected by the hardware sensors and the hardware processor, the transport part transports recording materials at a transport speed corresponding to a kind of a top recording material housed in the housing part on the basis of information stored in the hardware processor, and the result of the detection by the hardware sensors and the hardware processor.


a printing part that performs printing on a recording material transported by the transport part under conditions corresponding to the kind identified by the hardware sensors and the hardware processor.

22.    (Currently Amended) The image forming apparatus according to claim 1, wherein
the hardware sensors and the hardware processor detect the amount of recording materials housed in the housing part based on at least one of: a moving distance of a lifter for lifting recording materials housed in the housing part; a current value of a motor for driving the lifter; the time required to lift the recording materials by the lifter; an image taken inside the housing part; and a rotational amount until the motor for driving the lifter completes lifting.

23.    (Currently Amended) The image forming apparatus according to claim 1, wherein
the hardware sensors and the hardware processor detect replacement of recording materials housed in the housing part, or addition of recording materials in the housing part, based on at least one of sameness between a result of detection by the hardware sensors sensors [[processor]] immediately before the image forming apparatus shifts to a sleep state and a result of detection by the hardware sensors 

24. (Currently Amended) A method for controlling an image forming apparatus including:
a housing part that is capable of housing a plurality of recording materials in such a manner that one recording material is put on another;
a transport part that transports a recording material from the housing part; and 
hardware sensors and a hardware processor that detect a kind of the recording material transported by the transport part, and detect an amount of the recording materials housed in the housing part,
the method comprising:
detecting replacement of recording materials housed in the housing part, or addition of recording materials in the housing part, on the basis of a result of the detection by the hardware sensors and the hardware processor of the amount of the recording materials: and
controlling, based on a result of the detecting replacement of recording materials or addition of recording materials, to switch whether or not to execute, by the hardware sensors and the hardware processor, [[the]] a kind detection of the recording materials housed in the housing part.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the image forming apparatus and method for controlling an image forming apparatus comprising detecting replacement of recording materials housed in the housing part, or addition of recording materials in the housing part, based on a result of the detection by the hardware sensors and the hardware processor of the amount of recording materials housed in the housing part, and, based on a result of the detection by the hardware sensors and the hardware processor of the replacement of the recording materials or the addition of recording materials, switches whether or not to execute, by the hardware sensors and the hardware processor, the kind detection of the recording materials housed in the housing part in combination as claimed in claims 1 and 24. Claims 2-23 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853